Exhibit 10.5

DaVita HealthCare Partners Inc.

Stock Appreciation Rights Agreement under the

DaVita HealthCare Partners Inc. 2011 Incentive Award Plan

and Long-Term Incentive Program

This Stock Appreciation Rights Agreement (this “Agreement”) is dated as of the
Grant Date indicated below by and between DaVita HealthCare Partners Inc., a
Delaware corporation (the “Company”) and the Grantee pursuant to the DaVita
HealthCare Partners Inc. 2011 Incentive Award Plan, as amended and restated (the
“Plan”).

Primary Terms

 

  Grantee:    «Grantee»   Address:   

«Address_1»

«City», «State» «Zip»

  Grant Date:    «Grant_Date»   Base Shares:    «SSAR_Award»   Base Price per
Share:    $«Base_Price»   Vesting Schedule:    «SSAR_Vesting_1»     
«SSAR_Vesting_2»   Expiration Date:    «Expiration_Date»   Plan Name:    2011
Incentive Award Plan   Plan ID#:    2011

This Agreement includes this cover page and the following Exhibits, which are
expressly incorporated by reference in their entirety herein:

Exhibit A – General Terms and Conditions

Exhibit B – Events Causing Full Vesting of Awards

Grantee hereby expressly acknowledges and agrees that he or she is an employee
at will and may be terminated by the Company or its applicable Affiliate at any
time, with or without cause. Grantee’s acceptance of this Agreement indicates
that he or she accepts and agrees to all the terms and provisions of this
Agreement and to all the terms and provisions of the Plan, incorporated by
reference herein. Capitalized terms that are used but not defined in this
Agreement shall have the meanings set forth in the Plan.

IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement
effective as of the Grant Date.

 

DaVita HealthCare Partners Inc.

 

Martha Ha

Corporate Secretary

   

Grantee

 

«Grantee»

Note: Please mark and initial any correction to the Grantee’s name and/or
address shown on this page before returning a signed copy of this agreement to
the Stock Plan Administrator.

 

Page 1    Award ID: «Award_ID»



--------------------------------------------------------------------------------

DaVita HealthCare Partners Inc.

Stock Appreciation Rights Agreement

Exhibit A – General Terms and Conditions

For valuable consideration, the receipt of which is acknowledged, the parties
hereto agree as follows:

1. Grant of Stock Appreciation Rights Award

The Company hereby grants to Grantee the right (“Award”) to receive with respect
to all or any portion of «SSAR_Award» shares (“Base Shares”) of the common stock
of the Company (“Common Stock”) a number of shares (“Gain Shares”) of Common
Stock with a Fair Market Value equal to the amount by which the Fair Market
Value of one share of Common Stock on the date on which the Award is exercised
exceeds a base price of $«Base_Price» per share (“Base Price”).

2. Term of Stock Appreciation Rights Award

(a) This Award shall be effective for the period (“Term”) from the Grant Date
shown above through «Expiration_Date» (“Expiration Date”).

(b) In the case of the termination of Grantee’s employment with the Company for
any reason (whether voluntary or involuntary) (“Severance”), the following rules
shall apply in determining the date on which the Award shall terminate.

(i) If Grantee dies while employed by the Company or during the three (3) month
period immediately subsequent to his or her Severance, the Award shall terminate
one (1) year from the date of the Severance.

(ii) If Grantee was disabled (within the meaning of Section 22(e)(3) of the
Code) at the time of his or her Severance, the Award shall terminate one
(1) year following the Severance.

(iii) In all other cases, the Award shall terminate three (3) months following
the Severance.

(iv) Notwithstanding the foregoing, the Award shall terminate no later than the
Expiration Date, regardless of whether or not Grantee remains in the employ of
the Company.

(c) If Grantee is transferred between the Company and a subsidiary thereof, or
vice versa, or between subsidiaries, Severance shall not be deemed to have
occurred.

(d) If there is a meaningful reduction, determined in the Company’s sole
discretion, in both Grantee’s duties and responsibilities and the level of
Grantee’s regular cash compensation for an extended or indefinite period of
time, the Company reserves the right to unilaterally revoke some or all of the
unvested portion of the Award.

3. Exercisability

(a) The Base Shares subject to this Award shall become exercisable (“vest”) on
the dates indicated under the Vesting Schedule table above such that this Award
shall be fully exercisable on the last date listed on such table; provided,
however, that such vesting shall cease at the time of Grantee’s Severance.

 

Page 2    Award ID: «Award_ID»



--------------------------------------------------------------------------------

(b) These installments shall be cumulative, so that this Award may be exercised
as to any or all of the Base Shares covered by an installment at any time or
times after the installment becomes vested and until this Award terminates.

(c) The foregoing notwithstanding, in the event of a Change of Control, the
entire Award may vest immediately. The specific provisions regarding
circumstances in which full vesting would occur are set forth in Exhibit B.

(d) Except as otherwise provided for herein, Grantee’s Severance (whether by
reason of death or otherwise) shall not accelerate the number of Base Shares
with respect to which an Award may be exercised.

4. Method of Exercising

This Award may be exercised by Grantee upon delivery of the following documents
to the Company at its principal executive offices, or as otherwise required in
accordance with a broker-assisted cashless exercise program:

(a) Written notice, in the form of a completed exercise election form,
specifying the number of Base Shares with respect to which the Award is being
exercised;

(b) Such agreements or undertakings that are required by the Committee pursuant
to the Plan; and

(c) Provision for the payment of any taxes (including withholding taxes) which
may be required by the Committee.

5. Settlement of Award

Upon exercise of the Award, in whole or in part, the Company shall:

(a) provide for the registration in book-entry form for Grantee’s benefit of the
Gain Shares (rounded down to the nearest whole number, and which may be reduced
by any Gain Shares required to be withheld or sold on behalf of Grantee to
satisfy tax withholding requirements), or

(b) deliver to Grantee a stock certificate representing the Gain Shares (rounded
down to the nearest whole number, and which may be reduced by any Gain Shares
required to be withheld or sold on behalf of Grantee to satisfy tax withholding
requirements).

6. Clawback Provision

Notwithstanding any other provision in this Agreement to the contrary, Grantee
shall be subject to the written policies of the Company’s Board of Directors
applicable to Company executives, including without limitation any Board policy
relating to recoupment or “clawback” of compensation arising from exercise of
this Award, as they exist from time to time during Grantee’s employment by the
Company and thereafter.

7. Assignments

(a) This Award shall be exercisable only by Grantee during Grantee’s lifetime,
provided that in the event of the death of Grantee while employed by the Company
or during the three (3) month period immediately subsequent to his or her
Severance, this Award may be exercised by any of Grantee’s executor, heirs or
administrator to whom this Award may have been assigned or transferred as
provided in Section 7(b) below.

 

Page 3    Award ID: «Award_ID»



--------------------------------------------------------------------------------

(b) The rights of Grantee under this Award may not be assigned or transferred
except by will or by the laws of descent and distribution.

8. No Rights as a Stockholder

Grantee shall have no rights as a stockholder of any Base Shares or Gain Shares
unless and until the Gain Shares are issued to Grantee upon the exercise of the
Award.

9. Interpretation of Award

(a) This Award is granted under the provisions of the Plan and shall be
interpreted in a manner consistent with it.

(b) Any provision in this Award inconsistent with the Plan shall be superseded
and governed by the Plan.

(c) For all purposes under this Award, employment by the Company shall include
employment by the Company or any subsidiary thereof.

10. Restrictions on Transfer of Shares

Grantee acknowledges that any Gain Shares issued upon exercise of this Award may
be subject to such restrictions on transfer as the Company may deem necessary to
comply with all applicable state and federal securities laws and regulations.

11. Amendments

Except as provided in Section 2(d) above, this Award may be amended at any time
with the consent of the Company and Grantee.

12. Non-Competition/Non-Solicitation/Non-Disclosure

(a) Non-Competition. Grantee acknowledges and recognizes the highly competitive
nature of the business of the Company and accordingly agrees that while Grantee
is an employee of the Company and for the «NonCompete_Term» period following
termination of such relationship for any reason (whether voluntary or
involuntary) (the “Restricted Period”), Grantee shall not, as an employee,
independent contractor, consultant, or in any other form, prepare to provide or
provide any of the same or similar services that Grantee performed during
his/her employment with or service to the Company for any other individual,
partnership, limited liability company, corporation, independent practice
association, management services organization, or any other entity
(collectively, “Person”) that competes in any way with the area of business of
the Company, or any of its subsidiaries or affiliates, in which Grantee worked
and/or performed services. For purposes of the above, preparing to provide any
of the same or similar services includes, but is not limited to, planning with
any Person on how best to compete with the Company or any of its subsidiaries or
affiliates, or discussing the Company’s, or any of its subsidiaries’ or
affiliates’ business plans or strategies with any Person.

Grantee further agrees that during the Restricted Period, Grantee shall not own,
manage, control, operate, invest in, acquire an interest in, or otherwise engage
in, act for, or act on behalf of any Person (other than the Company and its
subsidiaries and affiliates) engaged in any activity that Grantee was
responsible for during Grantee’s employment with or engagement by the Company
where such activity is similar to or competitive with the activities carried on
by the Company or any of its subsidiaries or affiliates.

 

Page 4    Award ID: «Award_ID»



--------------------------------------------------------------------------------

Grantee acknowledges that during the Restricted Period, Grantee may be exposed
to confidential information and/or trade secrets relating to business areas of
the Company or any of its subsidiaries or affiliates that are different from and
in addition to the areas in which Grantee primarily works for the Company (the
“Additional Protected Areas of Business”). As a result, Grantee agrees he/she
shall not own, manage, control, operate, invest in, acquire an interest in, or
otherwise act for, act on behalf, or provide the same or similar services to,
any Person that engages in the Additional Protected Areas of Business.

Grantee acknowledges and agrees that the geographical limitations and duration
of this covenant not to compete are reasonable.

To the extent that the provisions of this Section 12(a) conflict with any other
agreement signed by Grantee relating to non-competition, the provisions that are
most protective of the Company’s, and any of its subsidiaries’ or affiliates’,
interests shall govern.

(b) Non-Solicitation. Grantee agrees that during the term of his/her employment
and/or service to the Company or any of its subsidiaries or affiliates and for
the one-year period following the termination of his/her employment and/or
service for any reason (whether voluntary or involuntary), Grantee shall not
(i) solicit any of the Company’s or any of its subsidiaries’ or affiliates’
employees to work for any Person, (ii) hire any of the Company’s, or any of its
subsidiaries’ or affiliates’, employees to work (as an employee or an
independent contractor) for any Person, (iii) take any action that may
reasonably result in any of the Company’s, or any of its subsidiaries’ or
affiliates’, employees going to work (as an employee or an independent
contractor) for any Person, (iv) induce any patient or customer of the Company,
or any of its subsidiaries or affiliates, either individually or collectively,
to patronize any competing business; (v) request or advise any patient,
customer, or supplier of the Company, or any of its subsidiaries or affiliates,
to withdraw, curtail, or cancel such person’s business with the Company, or any
of its subsidiaries or affiliates; (vi) enter into any contract the purpose or
result of which would benefit Grantee if any patient or customer of the Company,
or any of its subsidiaries or affiliates, were to withdraw, curtail, or cancel
such person’s business with the Company, or any of its subsidiaries or
affiliates; (vii) solicit, induce, or encourage any physician (or former
physician) affiliated with the Company, or any of its subsidiaries or
affiliates, or induce or encourage any other person under contract with the
Company, or any of its subsidiaries or affiliates, to curtail or terminate such
person’s affiliation or contractual relationship with the Company, or any of its
subsidiaries or affiliates; or (viii) disclose to any Person the names or
addresses of any patient or customer of the Company, or any of its subsidiaries
or affiliates.

(c) Non-Disclosure. In addition, Grantee agrees not to disclose or use for his
or her own benefit or purposes or for the benefit or purposes of any Person
other than the Company and any of its subsidiaries or affiliates, any trade
secrets, information, data, or other confidential information relating to
customers, development, programs, costs, marketing, trading, investment, sales
activities, promotion, credit and financial data, financing methods, plans, or
the business and affairs of the Company or any of its subsidiaries or affiliates
(“Information”); provided, however, the foregoing shall not apply to (i)
Information which is not unique to the Company or any of its subsidiaries or
affiliates, or (ii) Information which is generally known to the industry or the
public other than as a result of Grantee’s breach of this covenant, or
(iii) disclosure that is required by any applicable law, rule or regulation. If
Grantee receives such a request to produce Information in his or her possession,
Grantee shall provide the Company reasonable advance notice, in writing, prior
to producing said Information, so as to give the Company reasonable time to
object to Grantee producing said Information. Grantee also agrees that Grantee
will not become employed by or enter into service with any Person other than the
Company and any of its subsidiaries or affiliates in which Grantee will be
obligated to disclose or use any Information, or where such disclosure would be
inevitable because of the nature of the position.

 

Page 5    Award ID: «Award_ID»



--------------------------------------------------------------------------------

(d) If, at any time within (a) the Term of this Award, or (b) one (1) year after
termination of Grantee’s employment with the Company, or any of its subsidiaries
or affiliates, for any reason (whether voluntary or involuntary), whichever is
the latest, Grantee (i) breaches the non-competition provision of Section 12(a),
(ii) breaches the non-solicitation provision of Section 12(b), (iii) breaches
the non-disclosure provision of Section 12(c), (iv) is convicted of a felony,
(v) has been adjudicated by a court of competent jurisdiction of having
committed an act of fraud or dishonesty resulting or intending to result
directly or indirectly in personal enrichment at the expense of the Company or
any of its subsidiaries or affiliates, or (vi) is excluded from participating in
any federal health care program, then (1) this Award shall terminate effective
on the date on which Grantee enters into such activity and (2) the Company may
seek temporary, preliminary, and permanent injunctive relief to prevent any
actual or threatened breach or continuation of any breach of this Agreement
without the necessity of proving actual damages or posting a bond or other
security (which Grantee hereby agrees to) and/or an order requiring Grantee to
repay the Company any gain realized by Grantee from exercising all or a portion
of this Award.

13. Compliance

It is understood and agreed upon that at all times Grantee will act in full
compliance with the Company’s Code of Conduct, Policies and Procedures, JV
Compliance Handbook, MDA Compliance Handbook, Gift Policy and the credentialing
process (collectively, the “Policies”).

Grantee may not improperly use something of value to attempt to induce or
actually induce, either directly or indirectly, a patient to switch to, or
continue to receive, treatment at a Company facility center in violation of the
Policies. Inducement may include paying a patient, providing gifts, or otherwise
providing something of value to a patient to switch to, or continue to receive
treatment at a Company facility center. Grantee also may not attempt to induce
or actually induce a referral source with something of value to obtain referrals
in violation of the Policies.

If Grantee’s conduct, whether related to the Award granted under this Agreement
or otherwise, violates the requirements of the immediately preceding two
paragraphs, then Grantee will forfeit any unvested portion of the Award granted
under this Agreement and be subject to immediate disciplinary action, up to and
including termination.

If at any time Grantee has questions or concerns about the Compliance provisions
in this Section 13, or suspects any improper conduct related to this initiative,
Grantee should immediately contact his or her supervisor or Team Quest. Grantee
also may anonymously and confidentially call the Company’s Compliance Hotline at
888-458-5848.

14. Compliance with Law

No shares of Stock shall be issued and delivered for a Gain Share unless and
until all applicable registration requirements of the Securities Act of 1933, as
amended, all applicable listing requirements of any national securities exchange
on which the Stock is then listed, and all other requirements of law or of any
regulatory bodies having jurisdiction over such issuance and delivery, shall
have been complied with. In particular, the Committee may require certain
investment (or other) representations and undertakings in connection with the
issuance of securities in connection with the Plan in order to comply with
applicable law.

If any provision of this Agreement is determined to be unenforceable or invalid
under any applicable law, such provision will be applied to the maximum extent
permitted by applicable law, and shall automatically be deemed amended in a
manner consistent with its objectives to the extent necessary to conform to any
limitations required under applicable law. Furthermore, if any provision of this
Agreement is determined to be illegal under any applicable law, such provision
shall be null and void to the extent necessary to comply with applicable law,
but the other provisions of this Agreement shall remain in full force and
effect.

 

Page 6    Award ID: «Award_ID»



--------------------------------------------------------------------------------

15. Execution

This Agreement and the Award may be considered null and void at the discretion
of the Company if a signed copy is not returned to Stock Plan Administration no
later than «Agmt_Deadline».

 

Page 7    Award ID: «Award_ID»



--------------------------------------------------------------------------------

DaVita HealthCare Partners Inc.

Stock Appreciation Rights Agreement

Exhibit B – Events Causing Full Vesting of Awards

The Award shall automatically vest in its entirety (i) immediately prior to the
effective date of a “Change of Control” (defined below) if the “Acquiror”
(defined below) fails to assume, convert or replace this Award, or (ii) as of
the date of termination of Grantee’s employment if such termination occurs
within twenty-four (24) months following a Change of Control by the Company (or
the Acquiror) other than for “Cause” (defined below) or, if applicable, by
Grantee in accordance with the termination for “Good Reason” provisions of
Grantee’s employment agreement, if any.

“Change of Control” means:

(i) any transaction or series of transactions in which any person or group
(within the meaning of Rule 13d-5 under the Exchange Act and Sections 13(d) and
14(d) under the Exchange Act) becomes the direct or indirect “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), by way of a stock issuance,
tender offer, merger, consolidation, other business combination or otherwise, of
greater than 50% of the total voting power (on a fully diluted basis as if all
convertible securities had been converted and all warrants and options had been
exercised) entitled to vote in the election of directors of the Company
(including any transaction in which the Company becomes a wholly-owned or
majority-owned subsidiary of another corporation);

(ii) any merger or consolidation or reorganization in which the Company does not
survive;

(iii) any merger or consolidation in which the Company survives, but the shares
of the Company’s Common Stock outstanding immediately prior to such merger or
consolidation represent 50% or less of the voting power of the Company after
such merger or consolidation; or

(iv) any transaction in which more than 50% of the Company’s assets are sold;

provided, however, that no transaction contemplated by clauses (i) through
(iv) above shall constitute a Change of Control if both (x) the person acting as
the Chief Executive Officer of the Company for the six months prior to such
transaction becomes the Chief Executive Officer or the Executive Chairman of the
Board of Directors of the entity that has acquired control of the Company as a
result of such transaction (the “Acquiror”) immediately after such transaction
and remains the Chief Executive Officer or Executive Chairman of the Board of
Directors for not less than one year following the transaction and (y) a
majority of the Acquiror’s board of directors immediately after such transaction
consist of persons who were directors of the Company immediately prior to such
transaction.

“Cause” means: (1) a material breach by Grantee of his or her duties and
responsibilities which do not differ in any material respect from the duties and
responsibilities of Grantee during the ninety (90) days immediately prior to a
Change of Control (other than as a result of incapacity due to physical or
mental illness) which is demonstrably willful and deliberate on Grantee’s part,
which is committed in bad faith or without reasonable belief that such breach is
in the best interests of the Company and which is not remedied in a reasonable
period of time after receipt of written notice from the Company specifying such
breach; (2) willful misconduct or gross negligence which results in material
harm to the Company; (3) the conviction of Grantee of, or a plea of nolo
contendere by Grantee to, a felony or other crime involving fraud or dishonesty;
or (4) willful violation of Company policies which results in material harm to
the Company.

 

Page 8    Award ID: «Award_ID»